772 F.2d 908
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ST. CLAIR COUNTY, MICHIGAN, PETITIONER,v.SECRETARY OF LABOR, UNITED STATES DEPARTMENT OF LABOR, RESPONDENT.
NO. 84-3278
United States Court of Appeals, Sixth Circuit.
8/14/85

Dept. of Labor
AFFIRMED
ORDER
BEFORE:  KENNEDY and KRUPANSKY, Circuit Judges, and CELEDREZZE, Senior Circuit Judge.


1
On petition to review a judgment of the Secretary of Labor, this cause came on to be heard on the record compiled before the Secretary, and the briefs and oral argument of the parties.  Upon due consideration thereof, the court concludes that the findings and decision of the Secretary are supported by substantial evidence on the record as a whole.  Assuming, as petitioner argues, the standard of review is good cause, petitioner failed to establish good cause to reverse.  The penalty is appropriate for the reasons stated on the record.


2
It is therefore ORDERED that the judgment of the Secretary in this case be, and it hereby is, affirmed.